DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on March 23, 2022, for the application with serial number 16/985,904.

Claims 1-3, 6-8, 10-12, 14-16, and 18-20 are amended.
Claims 1-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that they are subject matter eligible because they recite a method for processing data.  See Remarks p. 16.  In response, the Examiner submits that steps for using a data to perform repetitive calculations do not provide a practical application of an abstract idea or significantly more than an abstract idea.  See MPEP §2106.05(d)[II]{ii}.  The present claims essentially recite the use of a generic computer to perform a calculation.  Mathematical concepts are ineligible abstract ideas.  The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Zhao reference, cited in the rejections, below. 
The Applicant submits that neither Anas nor Natsumeda disclose elements of independent claim 1.  Natsumeda is not mapped to the rejection of claim 1; making this argument moot.  The remaining arguments are moot in light of the newly cited Zhao reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 10-20 are all directed to one of the four statutory categories of invention, the claims are directed to obtaining economic indicator data (as evidenced by the exemplary claim 10: “to obtain economic indicator data;” an abstract idea.  Mathematical concepts are ineligible abstract ideas, including mathematical formulas, equations, and calculations.  See MPEP §2106.04(a).  The limitations of exemplary claim 10 include: “acquiring . . . application data;” and “inputting feature vectors . . . into a pre-trained economic state prediction model.”  The steps are all steps for data input related to the abstract idea of predicting an economic that, when considered alone and in combination, are part of the abstract idea of predicting an economic state.  The dependent claims further recite steps for data manipulation and/or elements of a mathematical formula (see claims 2-5, 7-9, 11-13, 15-17, and 20) that are part of the abstract idea of predicting an economic state.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a mathematical formula or model for making a prediction about the future value of economic indicators.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer in independent claims 1 and 6; and an electronic device with a processor and memory in independent claims 10 and 14; and a non-transitory computer readable medium in independent claims 18 and 19.). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer in independent claims 1 and 6; and an electronic device with a processor and memory in independent claims 10 and 14; and a non-transitory computer readable medium in independent claims 18 and 19) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, 10, 14, 18, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0162372 A1 to Anas (hereinafter ‘ANAS’) in view of US 20170161755 A1 to Zhao et al. (hereinafter ‘ZHAO’).

Claim 1 (Currently Amended)
ANAS discloses a computer-implemented method (see title and ¶[0006]-[0007]; a computer model) for processing data related to economic state (see abstract; forecast future economic conditions and performance), wherein the method comprises: acquiring, from map application data, geographic location point active data (see ¶[0034]; economic zones in defined geographic areas) in N historical time frames before a to-be-predicted future time frame respectively for a to-be-predicted region, the N being a positive integer (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time); and 
inputting feature vectors of the geographic location point active data in the N historical time frames before the to-be-predicted time frame into a pre-trained economic- state-related data prediction model (see ¶[0079]; vectors of product prices, wages, rents), (see abstract; provide the desired outputs to an output device),
wherein the economic-state-related data prediction model is configured to use a time series model to calculate embedded layer vectors for inputted time frames and the to-be-predicted time frame according to a time series (see ¶[0041], [0053]. And [0079]; vectors of product prices, wages, rent used to calculate annual wages and annual labor hours)
ANAS does not specifically disclose, but ZHAO discloses, wherein an embedded layer vector corresponding to a time frame is obtained according to a feature vector of geographic location point active data of the time frame and an embedded layer vector of a previous time frame (see ¶[0071]; a reference data store includes historical transaction data with time of transactions and locations of payment transactions, including GPS coordinates.  See also abstract; predict consumer spend using a predicted spend model). 
ANAS further discloses the embedded layer vector corresponding to the to-be-predicted time frame is mapped to obtain economic indicator data of the to-be-predicted region in the to-be-predicted time frame (see ¶[0053]-[0056], [0064]-[0065], and [0079]; vectors of product prices, wages, rents.  Choice variables include purchases of goods and services.  See also abstract and ¶[0012]; provide the desired outputs to an output device to predict the effects of changes to a variety of characteristics in an area),
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  ZHAO discloses determining the economic impact of an event using time and location data, where location data includes GPS coordinates.  It would have been obvious to include GPS coordinates to predict economic impact as taught by ZHAO in the system executing the method of ANAS with the motivation to forecast economic conditions using time and location data.  

Claim 5 (Original)
The combination of ANAS and ZHAO discloses the method according to claim 1.
ANAS further discloses wherein the geographic location point active data is geographic location point active data of a geographic location point type corresponding to a particular industry; and the economic indicator data obtained is economic indicator data for the particular industry (see abstract and ¶[0015]; labor demands of industries in an economic zone).

Claim 6 (Currently Amended)
ANAS discloses a computer-implemented method  (see title and ¶[0006]-[0007]; a computer model) for establishing an economic-state-related data prediction model (see abstract; forecast future economic conditions and performance), wherein the method comprises: acquiring, from map application data, geographic location point active data (see ¶[0034]; economic zones in defined geographic areas) in M consecutive time frames respectively for a to-be-predicted region; and acquiring, from an economic indicator database, actual economic indicator data of the to-be-predicted region in the M time frames respectively, the M being a positive integer greater than 1 (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time); and  
training a time series model by taking the acquired geographic location point active data and actual economic indicator data in the M consecutive time frames as training data, to obtain an economic- state-related data model for the to-be-predicted region (see abstract and ¶[0005] & [0079]; forecast future economic conditions using vectors of product prices, wages, rents. Use an iterative algorithm.  Outputs include economic, land use, and transportation outputs); 
wherein the time series model is configured to calculate embedded layer vectors for inputted time frames and the to-be-predicted time frame according to a time series (see ¶[0041], [0053]. And [0079]; vectors of product prices, wages, rent used to calculate annual wages and annual labor hours)
ANAS does not specifically disclose, but ZHAO discloses, wherein an embedded layer vector corresponding to a time frame is obtained according to a feature vector of geographic location point active data of the time frame and an embedded layer vector of a previous time frame (see ¶[0071]; a reference data store includes historical transaction data with time of transactions and locations of payment transactions, including GPS coordinates.  See also abstract; predict consumer spend using a predicted spend model). 
ANAS further discloses the embedded layer vector of each time frame is mapped to obtain economic indicator data of each time frame (see ¶[0053]-[0056], [0064]-[0065], and [0079]; vectors of product prices, wages, rents.  Choice variables include purchases of goods and services.  See also abstract and ¶[0012]; provide the desired outputs to an output device to predict the effects of changes to a variety of characteristics in an area),
the economic-state-related data prediction model being configured to output, according to geographic location point active data of the to-be-predicted region in N historical time frames before a to-be-predicted future time frame, economic indicator data of to-be-predicted region in the to-be-predicted time frame, the N being a positive integer, M >/= N (see again abstract; provide the desired outputs to an output device).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  ZHAO discloses determining the economic impact of an event using time and location data, where location data includes GPS coordinates.  It would have been obvious to include GPS coordinates to predict economic impact as taught by ZHAO in the system executing the method of ANAS with the motivation to forecast economic conditions using time and location data.  

Claim 10 (Currently Amended)
ANAS discloses an electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method (see ¶[0217]; the algorithm is executed on a server) for processing data related to an economic state (see abstract; forecast future economic conditions and performance), wherein the method comprises: 
acquiring, from map application data, (see ¶[0034]; economic zones in defined geographic areas) geographic location point active data in N historical time frames before a to-be-predicted future time frame respectively for a to-be-predicted region, the N being a positive integer (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time); and 
inputting feature vectors of the geographic location point active data in the N historical time frames before the to-be-predicted time frame into a pre-trained economic-state-related data prediction model (see ¶[0079]; vectors of product prices, wages, rents), wherein the economic-state-related data prediction model is configured to use a time series model to calculate embedded layer vectors for inputted time frames and the to-be-predicted time frame according to a time series (see ¶[0041], [0053]. And [0079]; vectors of product prices, wages, rent used to calculate annual wages and annual labor hours).
ANAS does not specifically disclose, but ZHAO discloses, wherein an embedded layer vector corresponding to a time frame is obtained according to a feature vector of geographic location point active data of the time frame and an embedded layer vector of a previous time frame (see ¶[0071]; a reference data store includes historical transaction data with time of transactions and locations of payment transactions, including GPS coordinates.  See also abstract; predict consumer spend using a predicted spend model). 
ANAS further discloses the embedded layer vector corresponding to the to-be-predicted time frame is mapped to obtain economic indicator data of the to-be-predicted region in the to-be-predicted time frame (see abstract; provide the desired outputs to an output device).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  ZHAO discloses determining the economic impact of an event using time and location data, where location data includes GPS coordinates.  It would have been obvious to include GPS coordinates to predict economic impact as taught by ZHAO in the system executing the method of ANAS with the motivation to forecast economic conditions using time and location data.  

Claim 14 (Currently Amended)
ANAS discloses an electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method (see ¶[0217]; the algorithm is executed on a server) for establishing an economic-state-related data prediction model (see abstract; forecast future economic conditions and performance), wherein the method comprises: 
acquiring, from map application data, geographic location point active data (see ¶[0034]; economic zones in defined geographic areas) in M consecutive time frames respectively for a to-be-predicted region; and acquire, from an economic indicator database, actual economic indicator data of the to-be-predicted region in the M time frames respectively, the M being a positive integer greater than 1 (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time); and 
training a time series model by taking the acquired geographic location point active data and actual economic indicator data in the M consecutive time frames as training data, to obtain an economic-state-related data prediction model for the to-be-predicted region (see abstract and ¶[0005] & [0079]; forecast future economic conditions using vectors of product prices, wages, rents. Use an iterative algorithm.  Outputs include economic, land use, and transportation outputs); 
wherein the economic-state-related data prediction model is configured to use a time series model to calculate embedded layer vectors for inputted time frames and the to-be-predicted time frame according to a time series (see ¶[0041], [0053]. And [0079]; vectors of product prices, wages, rent used to calculate annual wages and annual labor hours)
ANAS does not specifically disclose, but ZHAO discloses, wherein an embedded layer vector corresponding to a time frame is obtained according to a feature vector of geographic location point active data of the time frame and an embedded layer vector of a previous time frame (see ¶[0071]; a reference data store includes historical transaction data with time of transactions and locations of payment transactions, including GPS coordinates.  See also abstract; predict consumer spend using a predicted spend model). 
ANAS further discloses the embedded layer vector of each time frame is mapped to obtain economic indicator data of each time frame (see ¶[0053]-[0056], [0064]-[0065], and [0079]; vectors of product prices, wages, rents.  Choice variables include purchases of goods and services.  See also abstract and ¶[0012]; provide the desired outputs to an output device to predict the effects of changes to a variety of characteristics in an area),
the economic-state-related data prediction model being configured to output, according to geographic location point active data of the to-be-predicted region in N historical time frames before a to-be-predicted future time frame, economic indicator data of to-be-predicted region in the to-be-predicted time frame, the N being a positive integer, M>/= N (see again abstract; provide the desired outputs to an output device).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  ZHAO discloses determining the economic impact of an event using time and location data, where location data includes GPS coordinates.  It would have been obvious to include GPS coordinates to predict economic impact as taught by ZHAO in the system executing the method of ANAS with the motivation to forecast economic conditions using time and location data.  

Claim 18 (Currently Amended)
ANAS discloses a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method (see ¶[0217]; the algorithm is executed on a server) for processing data related to economic state (see abstract; forecast future economic conditions and performance), wherein the method comprises: 
acquiring, from map application data, geographic location point active data in N historical time frames before a to-be-predicted future time frame respectively for a to-be-predicted region, the N being a positive integer (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time); and 
inputting feature vectors of the geographic location point active data in the N historical time frames before the to-be-predicted time frame into a pre-trained economic-state-related data prediction model (see ¶[0079]; vectors of product prices, wages, rents), 
wherein the economic-state-related data prediction model is configured to use a time series model to calculate embedded layer vectors for inputted time frames and the to-be-predicted time frame according to a time series (see ¶[0041], [0053]. And [0079]; vectors of product prices, wages, rent used to calculate annual wages and annual labor hours)
ANAS does not specifically disclose, but ZHAO discloses, wherein an embedded layer vector corresponding to a time frame is obtained according to a feature vector of geographic location point active data of the time frame and an embedded layer vector of a previous time frame (see ¶[0071]; a reference data store includes historical transaction data with time of transactions and locations of payment transactions, including GPS coordinates.  See also abstract; predict consumer spend using a predicted spend model). 
ANAS further discloses the embedded layer vector corresponding to the to-be-predicted time frame is mapped to obtain economic indicator data of the to-be-predicted region in the to-be-predicted time frame (see ¶[0053]-[0056], [0064]-[0065], and [0079]; vectors of product prices, wages, rents.  Choice variables include purchases of goods and services.  See also abstract and ¶[0012]; provide the desired outputs to an output device to predict the effects of changes to a variety of characteristics in an area),
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  ZHAO discloses determining the economic impact of an event using time and location data, where location data includes GPS coordinates.  It would have been obvious to include GPS coordinates to predict economic impact as taught by ZHAO in the system executing the method of ANAS with the motivation to forecast economic conditions using time and location data.  

Claim 19 (Currently Amended)
ANAS discloses a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method (see ¶[0217]; the algorithm is executed on a server) for establishing an economic-state-related data prediction model (see abstract; forecast future economic conditions and performance), wherein the method comprises:  
acquiring, from map application data (see ¶[0034]; economic zones in defined geographic areas), geographic location point active data in M consecutive time frames respectively for a to-be-predicted region; and acquiring, from an economic indicator database, actual economic indicator data of the to-be-predicted region in the M time frames respectively, the M being a positive integer greater than 1 (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time);; and 
training a time series model by taking the acquired geographic location point active data and actual economic indicator data in the M consecutive time frames as training data, to obtain an economic-state-related data prediction model for the to-be-predicted region (see abstract and ¶[0005] & [0079]; forecast future economic conditions using vectors of product prices, wages, rents. Use an iterative algorithm.  Outputs include economic, land use, and transportation outputs); 
wherein the time series model is configured to calculate embedded layer vectors for inputted time frames and the to-be-predicted time frame according to a time series (see ¶[0041], [0053]. And [0079]; vectors of product prices, wages, rent used to calculate annual wages and annual labor hours)
ANAS does not specifically disclose, but ZHAO discloses, wherein an embedded layer vector corresponding to a time frame is obtained according to a feature vector of geographic location point active data of the time frame and an embedded layer vector of a previous time frame (see ¶[0071]; a reference data store includes historical transaction data with time of transactions and locations of payment transactions, including GPS coordinates.  See also abstract; predict consumer spend using a predicted spend model). 
ANAS further discloses the embedded layer vector of each time frame is mapped to obtain economic indicator data of each time frame (see ¶[0053]-[0056], [0064]-[0065], and [0079]; vectors of product prices, wages, rents.  Choice variables include purchases of goods and services.  See also abstract and ¶[0012]; provide the desired outputs to an output device to predict the effects of changes to a variety of characteristics in an area),
the economic-state-related data prediction model being configured to output, according to geographic location point active data of the to-be-predicted region in N historical time frames before a to-be-predicted future time frame, economic indicator data of to-be-predicted region in the to-be-predicted time frame, the N being a positive integer, M >/= N (see again abstract; provide the desired outputs to an output device).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  ZHAO discloses determining the economic impact of an event using time and location data, where location data includes GPS coordinates.  It would have been obvious to include GPS coordinates to predict economic impact as taught by ZHAO in the system executing the method of ANAS with the motivation to forecast economic conditions using time and location data.  

Claims 2, 7, 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0162372 A1 to ANAS and US 20170161755 A1 to ZHAO et al. as applied to claim 1, above, and further in view of US 2019/0026632 to Natsumeda (hereinafter ‘NATSUMEDA’).

Claim 2 (Currently Amended)
The combination of ANAS and ZHAO discloses the method according to claim 1.
The combination of ANAS and ZHAO does not specifically disclose, but NATSUMEDA discloses, wherein the economic-state-related data prediction model uses the time series model to establish a strong correlation between time distribution of the geographic location point active data and time distribution of the economic indicator data (see ¶[0078]; calculate an estimated value at a new time for a response variable in a regression equation of a correlation model).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  NATSUMEDA discloses an information processing device that includes a correlation model with response variables at a new time based on correlation.  It would have been obvious to use the correlation model as taught by NATSUMEDA in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 7 (Currently Amended)
The combination of ANAS and ZHAO discloses the method according to claim 6.
The combination of ANAS and ZHAO does not specifically disclose, but NATSUMEDA discloses, wherein the economic-state-related data prediction model learns a strong correlation between time distribution of the geographic location point active data and time distribution of the economic indicator data during the training (see ¶[0078]; calculate an estimated value at a new time for a response variable in a regression equation of a correlation model).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  NATSUMEDA discloses an information processing device that includes a correlation model with response variables at a new time based on correlation.  It would have been obvious to use the correlation model as taught by NATSUMEDA in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 11 (Currently Amended)
The combination of ANAS and ZHAO discloses the electronic device according to claim 10.
The combination of ANAS and ZHAO does not specifically disclose, but NATSUMEDA discloses, wherein the economic-state-related data prediction model  uses a time series model to establish a strong correlation between 30 time distribution of the geographic location point active data and time distribution of the economic indicator data (see ¶[0078]; calculate an estimated value at a new time for a response variable in a regression equation of a correlation model).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  NATSUMEDA discloses an information processing device that includes a correlation model with response variables at a new time based on correlation.  It would have been obvious to use the correlation model as taught by NATSUMEDA in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 15 (Currently Amended)
The combination of ANAS and ZHAO discloses the electronic device according to claim 14.
The combination of ANAS and ZHAO does not specifically disclose, but NATSUMEDA discloses, wherein the economic-state-related data prediction model learns a strong correlation between time distribution of geographic location point active data and time distribution of economic indicator data during the training (see ¶[0078]; calculate an estimated value at a new time for a response variable in a regression equation of a correlation model).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  NATSUMEDA discloses an information processing device that includes a correlation model with response variables at a new time based on correlation.  It would have been obvious to use the correlation model as taught by NATSUMEDA in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 20 (Currently Amended)
The combination of ANAS and ZHAO discloses the non-transitory computer-readable storage medium according to claim 19.
The combination of ANAS and ZHAO does not specifically disclose, but NATSUMEDA discloses, wherein the economic-state-related data prediction model learns a strong correlation between time distribution of the geographic location point active data and time distribution of the economic indicator data during the training (see ¶[0078]; calculate an estimated value at a new time for a response variable in a regression equation of a correlation model).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  NATSUMEDA discloses an information processing device that includes a correlation model with response variables at a new time based on correlation.  It would have been obvious to use the correlation model as taught by NATSUMEDA in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claims 3, 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0162372 A1 to ANAS, US 20170161755 A1 to ZHAO et al., and US 2019/0026632 to NATSUMEDA as applied to claims 1 and 2 above, and further in view of US 20190095515 A1 to Buesser et al. (hereinafter ‘BUESSER’).

Claim 3 (Currently Amended)
The combination of ANAS, ZHAO and NATSUMEDA discloses the method according to claim 2.
The combination of ANAS, ZHAO and NATSUMEDA does not specifically disclose, but BUESSER discloses, wherein the economic-state-related data prediction model comprises: an input layer, an embedded layer and a prediction layer  (see abstract and ¶[0072] and Fig. 6; a neural network component with an embedded layer component that uses time-series data for predictive modeling);  
the input layer is configured to output representations of the feature vectors of the geographic location point active data in the N historical time frames before the to-be-predicted time frame to the embedded layer (see again ¶[0072]; learn and embed unstructured data to numerical vectors based on whether the data is time-series data); 
the embedded layer is configured to weight an inputted feature vector x of geographic location point active data in the ith time frame and an embedded layer vector h _i corresponding to the i-th time frame to obtain an embedded layer vector h; corresponding to the ith time frame, wherein the 1t time frame is taken respectively from the time periods in the N historical time frames in chronological order; and multiply an embedded layer vector corresponding to a time frame before the to-be-predicted time frame by a weighting coefficient to obtain an embedded layer vector corresponding to the to-be-predicted time frame (see ¶[0081]-[0082]; a recurrent neural network where the nodes have shared weights); and 
the prediction layer is configured to obtain the economic indicator data in the to-be-predicted time frame by mapping according to the embedded layer vector corresponding to the to-be-predicted time frame (see ¶[0062]-[0064]; output a probability distribution for a time interval).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  BUESSER discloses automatic feature learning from a relational database for predictive modeling that includes an embedded layer and neural network for predicting network operations.  It would have been obvious to include the embedded layer and neural network as taught by BUESSER in the system executing the method of ANAS with the motivation to forecast economic conditions with a model.

Claim 8 (Currently Amended)
The combination of ANAS, ZHAO and NATSUMEDA discloses the method according to claim 7.
The combination of ANAS, ZHAO and NATSUMEDA does not specifically disclose, but BUESSER discloses, wherein the economic-state-related data prediction model comprises: an input layer, an embedded layer and a prediction layer (see abstract and ¶[0072] and Fig. 6; a neural network component with an embedded layer component that uses time-series data for predictive modeling); the input layer is configured to select, from the training data, a plurality of time frames as a target time frame, and output feature vectors of the geographic location point active data in the time frames in the training data to the embedded layer (see again ¶[0072]; learn and embed unstructured data to numerical vectors based on whether the data is time-series data); 
the embedded layer is configured to weight an inputted feature vector - of geographic location point active data in the it' time frame and an embedded layer vector h.1 corresponding to the i-I t time frame to obtain an embedded layer vector .1i corresponding to the ith time frame, wherein the it' time frame is taken respectively from the time frames before the target time frame in the training data in chronological order; and multiply an embedded layer vector corresponding to a time frame before the target time frame by a weighting coefficient to obtain an embedded layer vector corresponding to the target time frame (see ¶[0081]-[0082]; a recurrent neural network where the nodes have shared weights); and 
the prediction layer is configured to obtain economic indicator data in the target time frame by mapping according to the embedded layer vector corresponding to the target time frame (see ¶[0062]-[0064]; output a probability distribution for a time interval).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  BUESSER discloses automatic feature learning from a relational database for predictive modeling that includes an embedded layer and neural network for predicting network operations.  It would have been obvious to include the embedded layer and neural network as taught by BUESSER in the system executing the method of ANAS with the motivation to forecast economic conditions with a model.
ANAS further discloses a training goal of the economic-state-related data prediction model is to minimize a difference between the economic indicator data obtained by the prediction layer and the corresponding actual economic indicator data in the training data (see ¶[021]]; smoothing and tolerance setting procedures are calibrated for relative errors to be within .00001 of their calibrated equilibrium values).

Claim 12 (Currently Amended)
The combination of ANAS, ZHAO and NATSUMEDA discloses the electronic device according to claim 11.
The combination of ANAS, ZHAO and NATSUMEDA does not specifically disclose, but BUESSER discloses, wherein the economic-state-related data prediction model comprises: an input layer, an embedded layer and a prediction layer (see abstract and ¶[0072] and Fig. 6; a neural network component with an embedded layer component that uses time-series data for predictive modeling);  
the input layer is configured to output representations of the feature vectors of the geographic location point active data in the N historical time frames before the to-be-predicted time frame to the embedded layer (see again ¶[0072]; learn and embed unstructured data to numerical vectors based on whether the data is time-series data); 
the embedded layer is configured to weight an inputted feature vector x= of geographic location point active data in the ith time frame and an embedded layer vector h.1 corresponding to the i-`1" time frame to obtain an embedded layer vector h- corresponding to the ith time frame, wherein the iIT time frame is taken respectively from the time periods in the N historical time frames in chronological order; and multiply an embedded layer vector corresponding to a time frame before the to-be-predicted time frame by a weighting coefficient to obtain an embedded layer vector corresponding to the to-be-predicted time frame (see ¶[0081]-[0082]; a recurrent neural network where the nodes have shared weights); and 
the prediction layer is configured to obtain the economic indicator data in the to-be-predicted time frame by mapping according to the embedded layer vector corresponding to the to-be-predicted time frame (see ¶[0062]-[0064]; output a probability distribution for a time interval).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  BUESSER discloses automatic feature learning from a relational database for predictive modeling that includes an embedded layer and neural network for predicting network operations.  It would have been obvious to include the embedded layer and neural network as taught by BUESSER in the system executing the method of ANAS with the motivation to forecast economic conditions with a model.

Claim 16 (Currently Amended)
The combination of ANAS, ZHAO and NATSUMEDA discloses the electronic device according to claim 15
The combination of ANAS, ZHAO and NATSUMEDA does not specifically disclose, but BUESSER discloses, wherein the economic-state-related data prediction model comprises: an input layer, an embedded layer and a prediction layer (see abstract and ¶[0072] and Fig. 6; a neural network component with an embedded layer component that uses time-series data for predictive modeling); the input layer is configured to select, from the training data, a plurality of time frames as a target time frame, and output feature vectors of the geographic location point active data in the time frames in the training data to the embedded layer (see again ¶[0072]; learn and embed unstructured data to numerical vectors based on whether the data is time-series data); 
the embedded layer is configured to weight an inputted feature vector ., of geographic location point active data in the ith time frame and an embedded layer vector ha1 corresponding to the i-1 ' time frame to obtain an embedded layer vector ,h_ corresponding to the ith time frame, wherein the ith time frame is taken respectively from the time frames before the target time frame in the training data in chronological order; and multiply an embedded layer vector corresponding to a time frame before the target time frame by a weighting coefficient to obtain an embedded layer vector corresponding to the target time frame (see ¶[0081]-[0082]; a recurrent neural network where the nodes have shared weights);; and 
the prediction layer is configured to obtain economic indicator data in the target time frame by mapping according to the embedded layer vector corresponding to the target time frame (see ¶[0062]-[0064]; output a probability distribution for a time interval).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  BUESSER discloses automatic feature learning from a relational database for predictive modeling that includes an embedded layer and neural network for predicting network operations.  It would have been obvious to include the embedded layer and neural network as taught by BUESSER in the system executing the method of ANAS with the motivation to forecast economic conditions with a model.
ANAS further discloses; a training goal of the economic-state-related data prediction model is to minimize a difference between the economic indicator data obtained by the prediction layer and the corresponding actual economic indicator data in the training data (see ¶[021]]; smoothing and tolerance setting procedures are calibrated for relative errors to be within .00001 of their calibrated equilibrium values).

Claims 4, 9, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0162372 A1 to ANAS and US 20170161755 A1 to ZHAO et al. as applied to claim 1 above, and further in view of US 20140297334 A1 to Hibbert et al. (hereinafter ‘HIBBERT’).

Claim 4 (Original)
The combination of ANAS and ZHAO discloses the method according to claim 1.
ANAS further discloses wherein the geographic location point active data comprises at least one of the following: data of users' access to commercial geographic location points, data of newly added commercial geographic location points, data of the users' query of the commercial geographic location points and data of valid commercial geographic location points (see abstract and ¶[0008]-[0009]; economic zones for trips in metropolitan areas, including origin and destination). 
The combination of ANAS and ZHAO does not specifically disclose, but HIBBERT discloses, the economic indicator data comprises at least one of the following: Gross Domestic Product (GDP), purchasing managers index (PMI) and consumer price index (CPI) (see ¶[0024]; a predictive model that outputs estimated gross domestic product based on census data).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  HIBBERT discloses a system and method for macro level strategic planning that includes predicting GDP based on census data.  It would have been obvious to include the prediction of GDP as taught by HIBBERT in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 9 (Original)
The combination of ANAS and ZHAO discloses the method according to claim 6.
ANAS further discloses wherein the geographic location point active data comprises at least one of the following: data of users' access to commercial geographic location points, data of newly added commercial geographic location points, data of the users' query of the commercial geographic location points and data of valid commercial geographic location points (see abstract and ¶[0008]-[0009]; economic zones for trips in metropolitan areas, including origin and destination). 
The combination of ANAS and ZHAO does not specifically disclose, but HIBBERT discloses, and the economic indicator data comprises at least one of the following: Gross Domestic Product (GDP), purchasing managers index (PMI) and consumer price index (CPI) (see ¶[0024]; a predictive model that outputs estimated gross domestic product based on census data).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  HIBBERT discloses a system and method for macro level strategic planning that includes predicting GDP based on census data.  It would have been obvious to include the prediction of GDP as taught by HIBBERT in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 13 (Original)
The combination of ANAS and ZHAO discloses the electronic device according to claim 10.
ANAS further discloses wherein the geographic location point active data comprises at least one of the following: data of users' access to commercial geographic location points, data of newly added commercial geographic location points, data of the users' query of the commercial geographic location points and data of valid commercial geographic location points see abstract and ¶[0008]-[0009]; economic zones for trips in metropolitan areas, including origin and destination). 
The combination of ANAS and ZHAO does not specifically disclose, but HIBBERT discloses, and the economic indicator data comprises at least one of the following: Gross Domestic Product (GDP), purchasing managers index (PMI) and consumer price index (CPI) (see ¶[0024]; a predictive model that outputs estimated gross domestic product based on census data).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  HIBBERT discloses a system and method for macro level strategic planning that includes predicting GDP based on census data.  It would have been obvious to include the prediction of GDP as taught by HIBBERT in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 17 (Original)
The combination of ANAS and ZHAO discloses the electronic device according to claim 14.
ANAS further discloses wherein the geographic location point active data comprises at least one of the following: data of users' access to commercial geographic location points, data of newly added commercial geographic location points, data of the users' query of the commercial geographic location points and data of valid commercial geographic location points (see abstract and ¶[0008]-[0009]; economic zones for trips in metropolitan areas, including origin and destination). 
The combination of ANAS and ZHAO does not specifically disclose, but HIBBERT discloses, and the economic indicator data comprises at least one of the following: Gross Domestic Product (GDP), purchasing managers index (PMI) and consumer price index (CPI) (see ¶[0024]; a predictive model that outputs estimated gross domestic product based on census data).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  HIBBERT discloses a system and method for macro level strategic planning that includes predicting GDP based on census data.  It would have been obvious to include the prediction of GDP as taught by HIBBERT in the system executing the method of ANAS with the motivation to forecast economic conditions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/             Primary Examiner, Art Unit 3624